DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-30 are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claim 1 and similarly in claims 11 and 21:  

1. A method, comprising: 

sending, by a processor to a bus controller, a data exchange request comprising a data exchange tag to a bus controller that uniquely identifies a data exchange; 

splitting, at the bus controller, the data exchange indicated by the data exchange tag that uniquely identifies the data exchange into a plurality of fractional data transactions; 

assigning unique transaction identifiers (TIDs) to each of the plurality of fractional data transactions different than the data exchange tag; 

receiving, at the bus controller, one or more completion notifications indicating that one or more of the plurality of fractional data transactions have been completed; 

determining, in response to the one or more completion notifications, that each of the plurality of fractional data transactions have been completed; and 

notifying the processor that the data exchange has been completed in response to the determination that each of the plurality of fractional data transactions has been completed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HYUN NAM/Primary Examiner, Art Unit 2183